UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7021


WARRICK DWAYNE CASTILLE,

                    Petitioner - Appellant,

             v.

WARDEN DOBBS,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Joseph Dawson, III, District Judge. (0:20-cv-02160-JD)


Submitted: November 18, 2021                                Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warrick Dwayne Castille, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Warrick Dwayne Castille, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying and dismissing without

prejudice Castille’s 28 U.S.C. § 2241 petition in which Castille sought to challenge his

sentence by way of the savings clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a

prisoner may challenge his sentence in a traditional writ of habeas corpus pursuant to

§ 2241 if a § 2255 motion would be inadequate or ineffective to test the legality of his

detention.

      [Section] 2255 is inadequate and ineffective to test the legality of a sentence
      when: (1) at the time of sentencing, settled law of this circuit or the Supreme
      Court established the legality of the sentence; (2) subsequent to the prisoner’s
      direct appeal and first § 2255 motion, the aforementioned settled substantive
      law changed and was deemed to apply retroactively on collateral review; (3)
      the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2) for
      second or successive motions; and (4) due to this retroactive change, the
      sentence now presents an error sufficiently grave to be deemed a fundamental
      defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

      We have reviewed the record and find no reversible error. Accordingly, we affirm

the district court’s order. Castille v. Warden, 0:20-cv-02160-JD (D.S.C. June 11, 2021).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2